         Case 7:20-cr-00512-VB Document 3 Filed 09/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    -X


 UNITED STATES OF AMERICA,                                     CONSENT TO PROCEED BY
                                                               VIDEO OR TELE CONFKRENCE
                        -against-


                                                               7;20-MJ-600-UA
Jagtar Chadha
                      Defendant(s).
                                                    -X


Defendant Jagtar Chadha hereby voluntarily consents to participate in the following proceeding
via IE] videoconferencing or Et teleconferencing:


D Initial Appearance Before a Judicial Officer


       Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)

D Guilty Plea/Change of Plea Hearing

D Bail/Detention Hearing

D Conference Before a Judicial Officer - Assignment of Counsel




Defendant's Signature                               Dcienclan^^bunscl's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)


Jfl^TAkSL^HAhHA-                                     \J t ^r^{ Q^wr^^ fr
Print Defendant's Name                              Print CounseFs Name



This proceeding was conducted by reliable vid^-of telephone^onfexeneH^ technology

  1/2^/'Z-o
Date                                                U.STDTstmt Ju^ge/U.S. Magistrate Judge
